DETAILED ACTION
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 8/5/21, amended claim(s) 1, 7, 11, and 17, and canceled claim(s) 2-3, 5-6, 8-10, and 21-22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting module,” in claim 1, which corresponds to hardware and/or software that can perform the function of “setting;” “measuring module,” in claim 1, which corresponds to hardware and/or software that can perform the function of “measuring;” “compressor means,” in claim 7, which corresponds to a “compressor.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2790379 to Guerineau in view of U.S. Patent Application Publication No. 2014/0213927 to Webster et al. (hereinafter “Webster”).
For claim 1, Guerineau discloses an apparatus for performing manometric measurements (Abstract), comprising:
a processing unit (“processor,” Abstract) (also see 4 in Fig. 1),
an anorectal probe (2) comprising a hollow and compressible active portion (5) with an internal volume (as can be seen in Fig. 2), and
an apparatus comprising:
	at least one pressure transducer (8) connected to said processing unit (see Fig. 1)and adapted to be fluid-dynamically connected to the anorectal probe (as can be seen in Fig. 1),
said processing unit comprising:
	at least one setting module comprising computer hardware and/or software (page 7, lines 31- page 8, line 3; page 9, lines 2-6; page 12, lines 18-22 and 25-28; and

Guerineau does not expressly disclose an RFID transponder.
However, Webster teaches an RFID transponder (“RFID transponder,” para [0032]) (also see para [0023]).
It would have been obvious to a skilled artisan to modify Guerineau to include an RFID transponder, in view of the teachings of Webster, for the obvious advantage of passive signal measurement.
For claim 7, Guerineau further discloses compressor means (9) arranged to be placed in communication with the anorectal probe (as can be seen in Fig. 2).
For claim 13, Guerineau further discloses in which said active portion exhibits a variable inner volume (page 6, lines 11-24).
For claim 14, Guerineau further discloses wherein said active portion is inflatable (page 6, lines 11-24).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerineau in view of Webster, and further in view of U.S. Patent Application Publication No. 2012/0016215 to Condurso et al. (hereinafter “Condurso”).
For claim 11, Guerineau does not expressly disclose a reader configured for obtaining a reference parameter via a card associated with the anorectal probe.
However, Webster teaches a reader configured for (Examiner’s Note: functional language, i.e., capable of) obtaining a reference parameter associated with the probe (para [0032]) (also see para [0023]).
Additionally, Condurso teaches a card associated with a medical device (para [0063]).
.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerineau in view of Webster, and further in view of U.S. Patent No. 5,003,637 to Lonon.
For claim 17, Guerineau and Webster do not expressly disclose in which the anorectal probe and a card associated with the anorectal probe are both contained within a single package.
However, Lonon teaches putting a medical device and a card associated with the medical device within a single package (col. 3, lines 1-8).
It would have been obvious to a skilled artisan to modify Guerineau in which the anorectal probe and a card associated with the anorectal probe are both contained within a single package, in view of the teachings of Lonon, for the obvious advantage of providing convenience to the user and/or provide the components in a sterilized environment.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 8/5/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791